119 S.E.2d 484 (1961)
254 N.C. 632
Flora Turnage ADAMS
v.
Samuel M. GODWIN, d/b/a Godwin Sales Company.
No. 521.
Supreme Court of North Carolina.
May 3, 1961.
R. E. Batton; Levinson & Levinson, Smithfield, for plaintiff appellee.
Smith, Leach, Anderson & Dorsett, C. K. Brown, Jr., Raleigh, Canaday & Canaday, Smithfield, for defendant appellant.
PER CURIAM.
The defendant assigns as error the admission of certain evidence relating to insurance. This evidence was brought out in a vigorous cross-examination of the plaintiff by defendant's counsel. Moreover, later on, during the further cross-examination of this same witness, substantially the same information was brought out twice more and no objection or exception was made or entered thereto.
We have repeatedly held that an exception is waived when other evidence of the same import is admitted without objection. Spears v. Randolph, 241 N.C. 659, 86 S.E.2d 263; Wilson v. Finance Co., 239 N.C. 349, 79 S.E.2d 908; White v. Price, 237 N.C. 347, 75 S.E.2d 244.
The authorities seem to support the view that when defendant's counsel opens the door to a certain line of inquiry, he will not be heard to complain if the inquiry when pursued brings to light the fact that the defendant is covered by liability insurance. Gayson v. Daugherty, 190 Wash. 133, 66 P.2d 1148; Garee v. McDonell, 7 Cir., 116 F.2d 78; Anderson v. Conterio, 303 Mich. 75, 5 N.W.2d 572; Todd v. Libby, McNeill & Libby, Mo.App., 110 S.W.2d 830; Kaley v. Huntley, Mo.App., 88 S.W.2d 200.
Furthermore, it is now a matter of general knowledge that the owner of a motor vehicle in North Carolina is required by law to carry liability insurance at least to the extent required by the Motor Vehicle Safety and Financial Responsibility Act of 1953, codified as G.S. §§ 20-279.1 to 20-279.39.
This assignment of error is overruled.
Other assignments of error are without sufficient merit to warrant a disturbance of the verdict and judgment entered below.
Affirmed.